Citation Nr: 1708564	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  12-34 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for skin disorder, to include tinea barbae and pseudofolliculitis barbae (PFB).

2.  Entitlement to service connection for low back disability, to include low back strain.


ATTORNEY FOR THE BOARD

C. A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to November 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction was subsequently transferred to the RO in Providence, Rhode Island.

The issue of  entitlement to service connection for PFB is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A chronic low back disability is not shown in service or soon thereafter; lumbar strain diagnosed many years after service has not been etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for low back disability, to include lumbar strain, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by letters dated in July 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also met its duty assist the Veteran.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical treatment records identified by the Veteran to include correctional facility medical records.  These records have been associated with the claims file.  VA further afforded the Veteran an appropriate VA medical examination for his back claim, which is adequate as it includes a diagnosis and a medical opinion supported by a complete rationale.

The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claim; the Board is also unaware of any such evidence.

The Board acknowledges the Veteran's concern that VA had the wrong STRs because the dates did not match his dates of service.  However, the STRs reviewed in these matters in fact belong to the Veteran and the Board notes that it is not uncommon for enlistment examinations to predate the start of active duty service as this is used to determine medical fitness for service.  In this case, the Veteran's service enlistment examination dated in 1979 predates his start of active duty service in 1980, which may have understandably confused the Veteran.

Accordingly, the Board will address the merits of the claim.

II.  Claim for Service Connection for a low back disability

The Veteran seeks service connection for a low back disability.  VA received his claim for low back pain in July 2010.  See VA Form 526 (July 2010).  The Veteran argues that service connection is warranted because he had the claimed condition in service and because chronicity cannot be demonstrated as he served only about 6 months before he was "processed out" of the military; he further argued that he had re-injured his back in service, noting that he had had "pain upon lifting when I was younger."  See VA Form 9 (December 2012).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, the condition claimed is not recognized as chronic under 38 C.F.R. § 3.309(a) and back strain is not "noted" in service; therefore, the Veteran may not establish his claim based on continuity of symptomatology.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for a low back disability.  A chronic low back disability is not shown in service and lumbar strain has not been etiologically related to disease or injury incurred in service.

STRs reflect no chronic low back disability.  Report of service entrance examination dated in December 1979 reflects normal clinical evaluation of the spine.  On the history part of that exam, the Veteran indicated "don't know" for history of recurrent back pain.  The examiner commented that there was no back problem and transient back pain only when lifting that has not recurred.  

The record shows that more than a decade after service discharge the Veteran was seen for low back pain.  Specifically, a July 1010 correctional center record shows that the Veteran presented for complaints of low back pain, worse recently.  The assessment was low back pain.  See Civilian Police Reports (December 2010)

A September 2012 VA examination report reflects a diagnosis of low back strain.  The Veteran reported that his low back pain existed prior to service and that he had more back pain in service after wearing a backpack during basic training.  He reported off-and-on back pain since that time, which has worsened with age.  The examiner opined that the low back strain was less likely than not related to service because a chronic disorder is not shown during the Veteran's military service and because there were no documented findings for chronic back problems since the Veteran's service separation until more recent years.

Here, the medical evidence shows no chronic back disability in service.  Notably, STRs reflect normal clinical evaluation of the spine in December 1979 and no complaints or findings for abnormal pathology of the spine during the Veteran's period of military service.  To the extent that the Veteran reported a history of back injury during basic training on his September 2012 VA examination, the Board finds that the Veteran is competent to report injury and symptoms, but his history of chronic back symptoms since basic training is incongruous with the absence of documented complaints in service when otherwise reporting medical problems.  The Board finds that the recent history provided on VA examination in September 2012 has less probative value than that the contemporaneous lay and medical evidence associated with the Veteran's STRs.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  The absence of documented complaint or findings for abnormal back pathology in service, coupled with the absence of any documented complaints or findings for back problems for more than a decade after service and the negative September 2012 VA medical opinion, weighs against a finding of chronic low back disorder in service.

The Board has considered the Veteran's theory of aggravation of preexisting back disorder by service injury during basic training.  However, the Board finds that this theory has no merit because, although the Veteran reported a history of back problem that had not recurred on service entry, service entrance examination dated in December 1979 showed normal clinical evaluation of the spine and no defect of the spine/back was noted at that time.  Only conditions recorded in examination reports are to be considered as noted.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(a).  Also, the Board observes that the STRs are entirely silent for complaints or findings for low back disorder and, as such, there is nothing the in the STRs to suggest that the Veteran had a preexisting disability much less worsening of a preexisting disability.  Therefore, consideration of 38 C.F.R. § 3.306 (Aggravation of Preservice Disability) is not warranted.

Again, the Board accepts that the Veteran is competent to report his symptoms, the onset of those symptoms, and treatment.  Layno, supra. See also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  However, the Board finds that the Veteran's history provided many years after service discharge is less persuasive than the STRs, which show normal clinical evaluation of the spine in December 1979 and  no complaints for low back problems.

Furthermore, the Veteran is not competent to link his current low back disorder to service, as he lacks the requisite medical expertise and because continuity of symptomatology may not be used to established the claim as the back claim is not a chronic disability under § 3.309(a).  The Board observes that the Veteran had not presented any non-medical evidence, such as buddy statements, corroborating his history of low back problems since service separation, and he has not providing any favorable medical opinion linking his claimed disorder to service to weigh in this appeal.

According, as the weight of the evidence is against the claim, the claim of entitlement to service connection for a low back disorder is denied.  There is no doubt to resolve because the evidence is not roughly in equipoise.  Gilbert supra; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for low back disability, to include low back strain, is denied.


REMAND

The Veteran is claiming that his current PFB is etiologically linked to his active duty service.  In support of the claim, VA arranged to obtain an opinion as to the etiology of the skin disorder.  A September 2012 VA examination report included a diagnosis of PFB.  The Veteran reported that he has had PFB since he first used a razor and that he first used a razor on active duty.  The examiner opined that the PFB is less likely than not related to service because a chronic skin disorder is not shown during the Veteran's military service and because there is no documented findings for a chronic skin problem since the Veteran's service separation until more recent years.  

The Board finds that the report of the September 2012 VA examination is deficient in that the examiner did not take into account the Veteran's reports of continuous PFB symptomology from the time of discharge to the present.  The Veteran is competent to report that he first experienced a skin disorder while shaving during active duty and that the skin disorder was present from the time of discharge until the present.  The Board finds no reason to question the Veteran's veracity with regard to this reported symptomology.  The Veteran's statement, therefore constitutes evidence of a chronic skin problem from the time of discharge to the present.  The Board finds a remand is required to return the claims file to the examiner who conducted the September 2012 VA examination to request that the examiner address the Veteran's contentions when forming the etiology opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2.  Return the claims file to the examiner who conducted the September 2012 VA examination and request that the examiner prepare an addendum which addresses the following:

Inform the examiner that the Veteran is competent to report that he experienced PFB active duty and that he continued to experience the disorder after active duty to the present time.  Request that the examiner prepare an addendum to the examination report which addresses the Veteran's allegations of continuity of PFB symptomatology and whether this evidence changes the prior opinion regarding whether the Veteran has a skin disorder which was incurred in or aggravated by the Veteran's active duty service.  The examiner must comment on the Veteran's lay statements regarding the progression of the claimed disorder and whether it makes sense from a medical point of view.  

If the examiner who conducted the September 2012 VA examination is not available, arrange to have the Veteran examined by a suitably qualified health care professional who should be tasked with determining whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a skin disorder which was incurred in or aggravated by his active duty service.  The entire claims file, to include a complete copy of this REMAND, must be made available to the individual  designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions-to include his competent assertions of experiencing PFB during active duty and thereafter.  A complete rationale should be provided for all opinions.  If any opinion cannot be provided without resort to speculation, the examiner should so state and then provide a rationale for why the requested opinion could not be provided without resort to speculation.  

3.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim on appeal in light of all pertinent evidence (particularly, all that added to the claims file since the RO's last adjudication of the claims) and legal authority.  

5.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative a supplemental statement of the case that includes clear reasons and bases for the determination, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


